Citation Nr: 0920058	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-19 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for residuals of 
bilateral hand injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1957 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

In correspondence received by the RO in June 2007, the 
Veteran requested a hearing with the Decision Review Officer.  
In correspondence dated In September 2007, the Veteran, 
through his representative, withdrew this request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that he has bilateral hearing loss, 
bilateral tinnitus, and residuals of bilateral hand injury 
due to active service.  After reviewing the record, the Board 
finds that VA has not completed its duty to assist under the 
VCAA.  For the reasons noted below, the Board finds that the 
Veteran should be afforded VA examinations to determine if 
the Veteran has bilateral hearing loss disability, bilateral 
tinnitus, and residuals of bilateral hand injury, and to 
determine the etiology of any such disability or 
disabilities.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
the evidence of record includes the Veteran's statement that 
he has tinnitus and bilateral hearing loss disability and the 
lay statement of his spouse that the Veteran has ringing in 
his ears.  The Veteran avers that due to his assignment with 
an engineering unit, he was exposed to loud noises.  There is 
no clinical evidence of record that the Veteran has a hearing 
loss or tinnitus disability.  In addition, the Veteran avers 
that while on active duty in 1957, in Meinheim, Germany, a 
detonator cap from a mine exploded in his hands causing 
bilateral hand injuries.  There is no clinical evidence of 
record of residuals of bilateral hand injury; however, the 
evidence of record includes five lay statements regarding 
such residuals.  

The evidence of record includes a May 1976 National Personnel 
Records Center (NPRC) letter to the Veteran which informed 
him that his medical records could not be found and were 
presumable among those thought to have been destroyed in a 
1973 fire at NPRC.  A November 2005 NPRC response to the RO's 
request for verification of the Veteran's periods of service, 
reflects that the Veteran's service records are fire-related 
and unavailable.  When records in government custody are lost 
or destroyed, VA has a heightened duty to assist the claimant 
in developing the claim.  See Russo v. Brown, 9 Vet, App. 46, 
51 (1996).  

An August 2006 NPRC response to the RO's request for clinical 
records reflects no index was found for clinical records for 
Meinheim in 1957.  The Board notes that the Veteran, on his 
claims form, noted he was hospitalized for six weeks in 
"Manheim", Germany, due to his bilateral hand injuries.  
The Board further notes that Meinheim and Mannheim Germany 
are two different cities in Germany.  The Board finds that a 
further request for clinical records for November 1957 for 
Mannheim, Germany may be in order.  In addition, the Board 
also finds that a medical opinion to determine whether the 
Veteran has residuals of bilateral hand injury and the 
etiology of any such disability is warranted.

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first-hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the 
Board finds that the Veteran is competent to report that he 
has current tinnitus.  The Board finds that a VA examination 
and opinion regarding the extent and etiology of any hearing 
loss and tinnitus would further assist the Board in 
developing a more complete picture of the Veteran's 
disability or disabilities.  See 38 C.F.R. § 3.159(c)(4) 
(stating that a medical examination is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim).  See McLendon v. 
Nicholson, Id.


Finally, the Board notes that the Veteran has not been 
provided with notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that a 
disability rating and an effective date 
for the award of benefits will be assigned 
if service connection is awarded.  See 
Dingess, Id.  

2.  Contact the Veteran and request him to 
identify the company and division and/or 
corps to which he was assigned in November 
1957.  Furthermore, request him to 
identify if he was treated or hospitalized 
in Meinheim or Mannheim, Germany, and the 
extent of any such care.  If he avers that 
he was treated in Mannheim, contact the 
appropriate agency and request any 
pertinent records.  If the Veteran 
identifies the company to which he was 
assigned, contact the appropriate agency 
and request the pertinent sick call or 
daily logs. 

3.  Schedule the Veteran for a VA 
examination with the appropriate 
specialists to determine whether he has 
bilateral hearing loss disability, 
bilateral tinnitus, and /or residuals of 
bilateral hand injury, and the etiology of 
any such disabilities.  Perform all 
necessary diagnostic tests and report all 
clinical manifestations in detail.  The 
examiner is asked to opine as to whether it 
is at least as likely as not (50 percent or 
greater probability) that any such 
disability is related to the Veteran's 
military service.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

4.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss disability, 
bilateral tinnitus, and residuals of 
bilateral hand injury on appeal.  If the 
benefit(s) sought is (are) not granted, 
issue a supplemental statement of the case 
and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




